Exhibit 10.1

SHAREHOLDER RIGHTS AGREEMENT

This SHAREHOLDER RIGHTS AGREEMENT, dated as of June 3, 2015 (this “Agreement”),
is made between ENSTAR GROUP LIMITED, a Bermuda company (the “Company”), and
Canada Pension Plan Investment Board (the “CPPIB Shareholder”).

WITNESSETH:

 

A. In connection with and pursuant to the Securities Purchase Agreement by and
among CPPIB and FR XI Offshore AIV, L.P., First Reserve Fund XII, L.P., FR XII A
Parallel Vehicle L.P. and FR Torus Co-Investment, L.P. (collectively, “First
Reserve”), dated May 29, 2015 (the “Securities Purchase Agreement”), CPPIB will
acquire Common Shares and Non-Voting Shares (as defined below) (such shares
acquired by the CPPIB Shareholder, the “Acquired CPPIB Shares”).

 

B. In connection with First Reserve’s sale of the Acquired CPPIB Shares to the
CPPIB Shareholder, the Company has agreed, at the request of the CPPIB
Shareholder, to provide the CPPIB Shareholder with the rights set forth in this
Agreement, which are substantially the same as rights previously held by First
Reserve under a similar agreement with the Company.

 

C. Capitalized terms used in this Agreement and set forth in Section 1.01 are
used as defined in Section 1.01.

Now, therefore, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that, for purposes of this Agreement, the Company shall not be deemed
an Affiliate of the CPPIB Shareholder, and the CPPIB Shareholder shall not be
deemed an Affiliate of the Company. For purposes of this definition, when used
with respect to any Person, “control” means the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings.

“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Authority that is binding upon
or applicable to such Person, as amended unless expressly specified otherwise.



--------------------------------------------------------------------------------

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York or Hamilton, Bermuda are authorized or
required by Applicable Law to close.

“Code” means the Internal Revenue Code of 1986.

“Common Shares” means the Company’s voting ordinary shares, par value $1.00 per
share.

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

“Non-Voting Shares” means series E non-voting convertible ordinary shares, par
value $1.00 per share, of the Company.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

“Subsidiary” means any entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by the Company.

Section 1.02 Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. References to any statute shall
be deemed to refer to such statute as amended from time to time and to any rules
or regulations promulgated thereunder. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively. References to “law”, “laws” or to a particular statute
or law shall be deemed also to include all Applicable Law.

ARTICLE 2

CERTAIN COVENANTS

Section 2.01 Board of Directors.

(a) The Board of Directors of the Company (the “Company Board”) shall adopt a
resolution to appoint to the Company Board, effective as of the date of the
first meeting of the Company Board that occurs after the closing under the
Securities Purchase Agreement, one nominee of the CPPIB Shareholder to serve as
a Class III director on the Company Board until the Company’s 2018 annual
meeting. Beginning with such annual meeting of the Company’s shareholders or at
any meeting of the shareholders of the Company at which the

 

2



--------------------------------------------------------------------------------

Class III directors of the Company Board are to be elected, or whenever such
members of the Company Board are to be elected by written consent, the Company
will include in the slate of directors recommended for election to Class III by
the Company Board to the shareholders of the Company one member of the Company
Board designated by the CPPIB Shareholder, and will use its commercially
reasonable efforts, subject to the fiduciary duties of the Company Board under
Applicable Law, to take all action necessary (including the solicitation of
proxies on such person’s behalf) to ensure such person is elected by the
shareholders of the Company as a Class III director of the Company Board. Such
appointed nominee of the CPPIB Shareholder shall have the benefit of a director
indemnification agreement identical in form and substance to the director
indemnification agreements provided to other members of the Company Board.

(b) In the event of resignation, death, removal or disqualification of a
director nominated by the CPPIB Shareholder in accordance with this Section 2.01
and subsequently elected to the Company Board, the CPPIB Shareholder shall
promptly designate a replacement director, and the Company will use its
commercially reasonable efforts, subject to the fiduciary duties of the Company
Board under Applicable Law, to take all action necessary to ensure that such
person is elected to the Company Board as a Class III director. Any director
nominated by the CPPIB Shareholder in accordance with this Section 2.01 may be
removed and replaced at any time and from time to time, with or without cause
(subject to the bye-laws of the Company as in effect from time to time and any
requirements of Applicable Law), in the CPPIB Shareholder’s sole discretion.

(c) At such time as the CPPIB Shareholder (together with its Affiliates) shall
no longer beneficially own at least 75% of the total number of Acquired CPPIB
Shares acquired by the CPPIB Shareholder under the Securities Purchase Agreement
(as adjusted for stock splits, stock dividends and the like, and, for the
avoidance of doubt, including any voting ordinary shares of the Company into
which any non-voting ordinary shares acquired under the Securities Purchase
Agreement may be converted), clauses (a) and (b) of this Section 2.01 shall
terminate and be of no further force or effect.

Section 2.02 Tax Return Information. The Company shall provide, from time to
time, such additional information regarding the Company or any of its
Subsidiaries as the CPPIB Shareholder may reasonably request, including any
information or reports (i) required by reason of reporting or regulatory
requirements to which the CPPIB Shareholder is subject, or (ii) that it is
obligated to have available regarding taxation matters. The Company shall
promptly furnish to the CPPIB Shareholder information reasonably requested to
enable the CPPIB Shareholder to comply with any applicable tax reporting
requirements with respect to the acquisition, ownership, or disposition of, and
income attributable to, any Acquired CPPIB Shares held by the CPPIB Shareholder,
including such information as may be reasonably requested by the CPPIB
Shareholder to complete U.S. federal, state or local or non-U.S. income tax
returns.

Section 2.03 Tax or Other Investigations. From and after the date hereof, the
Company shall keep the CPPIB Shareholder informed, on a current basis, of any
events, discussions, notices or changes with respect to any tax (other than
ordinary course communications which could not reasonably be expected to be
material to the Company), criminal or regulatory investigation or action
involving the Company or any of its Subsidiaries, and shall reasonably cooperate
with the CPPIB Shareholder and its Affiliates in any effort to avoid or mitigate
any

 

3



--------------------------------------------------------------------------------

cost or regulatory consequences to them that might arise from such investigation
or action (including by reviewing written submissions in advance, attending
meetings with authorities and coordinating and providing assistance in meeting
with regulators).

Section 2.04 No Non-Competition Agreement. From and after the date hereof,
neither the Company nor any of its Subsidiaries shall enter into any contract,
agreement, arrangement or understanding containing any provision or covenant
that purports to, or could reasonably be expected to, limit in any respect the
ability of the CPPIB Shareholder or any of its Affiliates to (i) sell any
products or services of or to any other Person or in any geographic region,
(ii) engage in any line of business, (iii) compete with or obtain products or
services from any Person or (iv) except as may be required in connection with
any transaction with lenders to provide debt financing to the Company or any of
its Subsidiaries, provide products or services to the Company or any of its
Subsidiaries.

Section 2.05 Non-Promotion. From and after the date hereof, neither the Company
nor any of its Subsidiaries shall, without the prior written consent of the
CPPIB Shareholder or its applicable Affiliate, (a) except as may otherwise be
required by Applicable Law or regulatory process, use in advertising, publicity,
or otherwise the name of the CPPIB Shareholder or any of its Affiliates, or any
director or employee of the CPPIB Shareholder or any of its Affiliates, nor any
trade name, trademark, trade device, service mark, symbol or any abbreviation,
contraction or simulation thereof owned by the CPPIB Shareholder or any of its
Affiliates, or (b) represent, directly or indirectly, that any product or any
service provided by the Company or any Subsidiary has been approved or endorsed
by the CPPIB Shareholder or any of its Affiliates.

ARTICLE 3

COMPANY CAPITALIZATION

Section 3.01 Company Capitalization. The Company represents and warrants to the
CPPIB Shareholder that the current issued and outstanding shares of capital
stock of the Company consist of 15,898,903 Common Shares (including 86,203
unvested restricted shares subject to forfeiture), 2,725,637 Series C non-voting
convertible ordinary shares and 714,015 Series E non-voting ordinary shares, as
well as 2,972,892 Series A non-voting convertible ordinary shares that are
issued but not outstanding. The Company has not, and is not under this Agreement
or otherwise, making any other representation or warranty to the CPPIB
Shareholder regarding the Company, its subsidiaries or affiliates or their
respective businesses, results of operations, prospects or financial condition.

ARTICLE 4

MISCELLANEOUS

Section 4.01 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,

 

4



--------------------------------------------------------------------------------

To the Company:

Enstar Group Limited

P.O. Box HM 2267

Windsor Place, 3rd Floor, 22 Queen Street

Hamilton HM JX

Bermuda

Attention: Paul J. O’Shea, Joint Chief Operating Officer

Facsimile: (441) 296-7319

E-mail: paul.o’shea@enstargroup.com

with a copy (which shall not constitute notice to the Company) to:

Drinker Biddle & Reath LLP

One Logan Square, Suite 2000

Philadelphia, PA 19103

Attention: Robert C. Juelke

Facsimile: (215) 988-2757

E-mail: robert.juelke@dbr.com

To the CPPIB Shareholder:

Canada Pension Plan Investment Board

One Queen Street East, Suite 2500

Toronto, ON, M5C 2W5

Attention: R. Scott Lawrence, Managing Director, Head of Relationship
Investments

Facsimile: (416) 868-8690

E-mail: slawrence@cppib.com

with a copy to the address above to:

Attention: General Counsel

Facsimile: (416) 868-4760

E-mail: To be subsequently designated by CPPIB Shareholder

with a copy (which shall not constitute notice to the CPPIB Shareholder) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Kevin M. Schmidt

Facsimile: (212) 521-7178

Email: kmschmidt@debevoise.com

 

5



--------------------------------------------------------------------------------

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

Section 4.02 Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 4.03 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto; except that the CPPIB Shareholder may
transfer or assign its rights and obligations under this Agreement, in whole or
from time to time in part, to one or more of its Affiliates; provided that no
such transfer or assignment shall relieve the CPPIB Shareholder of its
obligations hereunder or enlarge, alter or change any obligation of any other
party hereto or due to the CPPIB Shareholder.

Section 4.04 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, without regard to the
conflicts of law rules of such state.

Section 4.05 Jurisdiction.

(a) The parties hereto agree that any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby shall be brought in
the United States District Court for the Southern District of New York or any
New York State court sitting in New York City, so long as one of such courts
shall have subject matter jurisdiction over such suit, action or proceeding, and
that any cause of action arising out of this Agreement shall be deemed to have
arisen from a transaction of business in the State of New York, and each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or

 

6



--------------------------------------------------------------------------------

without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 4.01
shall be deemed effective service of process on such party.

(b) THE CPPIB SHAREHOLDER HEREBY IRREVOCABLY DESIGNATES CPPIB AMERICA, INC. WITH
AN OFFICE AT 510 MADISON AVENUE, 15th FLOOR, NEW YORK, NY 10022, AND THE COMPANY
HEREBY IRREVOCABLY DESIGNATES ENSTAR (US) INC., WITH AN OFFICE AT 411 FIFTH
AVENUE, FIFTH FLOOR, NEW YORK, NY 10016 (EACH SUCH DESIGNEE, IN SUCH CAPACITY,
THE “PROCESS AGENT”), AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, FOR AND
ON ITS BEHALF SERVICE OF PROCESS IN SUCH JURISDICTION IN ANY LEGAL ACTION OR
PROCEEDINGS WITH RESPECT TO THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN
CONNECTION WITH THIS AGREEMENT, AND SUCH SERVICE SHALL BE DEEMED COMPLETE UPON
DELIVERY THEREOF TO THE RESPECTIVE PROCESS AGENT; PROVIDED THAT IN THE CASE OF
ANY SUCH SERVICE UPON THE PROCESS AGENT, THE PARTY EFFECTING SUCH SERVICE SHALL
ALSO DELIVER A COPY THEREOF TO EACH OTHER SUCH PARTY IN THE MANNER PROVIDED IN
SECTION 4.01 OF THIS AGREEMENT. EACH PARTY SHALL TAKE ALL SUCH ACTION AS MAY BE
NECESSARY TO CONTINUE SUCH APPOINTMENT IN FULL FORCE AND EFFECT OR TO APPOINT
ANOTHER AGENT SO THAT SUCH PARTY WILL AT ALL TIMES HAVE AN AGENT FOR SERVICE OF
PROCESS FOR THE ABOVE PURPOSES IN NEW YORK. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW.
EACH PARTY EXPRESSLY ACKNOWLEDGES THAT THE FOREGOING DESIGNATION IS INTENDED TO
BE IRREVOCABLE UNDER THE LAWS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
OF AMERICA.

Section 4.06 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 4.07 Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by all of the other
parties hereto. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic format shall be effective as delivery of
a manually executed counterpart of this Agreement. Until and unless each party
has received a counterpart hereof signed by the other party hereto, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication). No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations, or liabilities hereunder upon any Person, other
than the parties hereto and their respective successors and assigns.

 

7



--------------------------------------------------------------------------------

Section 4.08 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and thereof, and
such agreements supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.

Section 4.09 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 4.10 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in the United
States District Court for the Southern District of New York or any New York
State court sitting in New York City, in addition to any other remedy to which
they are entitled under this Agreement.

Section 4.11 Treatment of Ambiguities. The parties acknowledge and agree that
each party has participated in the drafting of this Agreement, and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement.

[Remainder of this page left intentionally blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ENSTAR GROUP LIMITED By:

/s/ Dominic F. Silvester

Name: Dominic F. Silvester Title: Chief Executive Officer CPPIB SHAREHOLDER
CANADA PENSION PLAN INVESTMENT BOARD By:

/s/ R. Scott Lawrence

Name: R. Scott Lawrence Title: Managing Director, Head of Relationship
Investments By:

/s/ Eric M. Wetlaufer

Name: Eric M. Wetlaufer Title: Senior Managing Director & Global Head of Public
Market Investments

 

[Signature Page to Shareholder Rights Agreement]